DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, there is no antecedent basis for “the drive transmission” in the limitation “at least one drive source that controllably drives the first and the second rotatable bodies through the drive transmission”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-X is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0072999 to Puranen (Puranen) in view of U.S. Patent No. 4,781,090 to Feldkamper et al (Feldkamper) and further in view of U.S. Patent No. 6,360,640 to Cote (Cote).
Concerning claim 1, Puranen discloses a  veneer cutting and sorting apparatus comprising, 
a first conveyor (11) that moves a veneer sheet having at leading end thereof a defective portion to be separated from product veneer sheet, and has a first conveying surface (see figure 3) on which the veneer sheet is moved, 
a first assembly (at a roll of cutter 10) disposed downstream of the first conveyor (11) relative to direction in which the veneer sheet is moved and including a first rotatable body (one of the two rolls) having an axis of rotation extending across the veneer moving direction, 
a second assembly (the other roll of cutter 10) disposed downstream of the first conveyor (11) relative to the veneer moving direction and including a second rotatable body (the other roll) having an axis of rotation extending parallel to the axis of rotation of the first rotatable body, 
the first and the second assemblies (10) being disposed one above the other across an imaginary extension plane of the first conveying surface of the first conveyor (11), wherein the knife blade and the knife cutting edge receiver are configured to cooperate to cut the veneer sheet when the cutting edge and the knife cutting edge receiving surface are brought into cutting engagement with each other so that the veneer sheet is cut by the knife blade on the knife cutting edge receiver, 
a second conveyor (12) disposed downstream of and spaced away from the first and the second assemblies in the direction in which the veneer sheet is moved by the second conveyor, and having a second conveying surface on which the veneer sheet is moved; 
a veneer detector (15) disposed upstream of the first and the second assemblies (10) and configured to detect an imaginary line of boundary extending across the veneer conveying direction and between the defective portion and product veneer sheet succeeding the defective portion and to generate a detection signal indicative of the detection of the boundary (as it is capable of doing so, see ¶19), 
a control (14) that is operable to determine current position the detected boundary in the veneer sheet being moved by the first conveyor based on the detection signal from the veneer detector and to control the at least one drive source for controllably rotating the first and the second rotatable bodies for cutting of the veneer sheet at the boundary (as it is capable of doing so, see ¶24), 
the control (14) being operable to cause the first and the second rotatable bodies (10) to start rotating from predetermined initial positions thereof at a timing that permits the knife blade to cut the veneer sheet at the boundary on the cutting edge receiving surface, to rotate the first and the second rotatable bodies at speeds that cause the cutting edge of the knife blade and the cutting edge receiving surface to revolve at same peripheral speed at least during cutting of the veneer sheet at the boundary, and, after the cutting of the veneer sheet is over, to allow the first and the second rotatable bodies to be rotated to respective predetermined stop positions (as it is capable of doing so, see ¶¶19 and 21-24).
However, it does not disclose the specifics of the first and second assemblies such as the first and second mountings of their respective assemblies or a drive transmission and drive source that drives the first and second rotatable bodies (Puranen is silent with regards to the specific structure of this cutter).
Feldkamper discloses an apparatus comprising: 
a first assembly (1a) disposed downstream of the first conveyor (2) relative to direction in which the veneer sheet is moved and including a first rotatable body (1a) having an axis of rotation extending across the veneer moving direction, a first mounting (at 1b) fixed to and extending axially of the first rotatable body and projecting radially outwardly from the first rotatable body, and a knife blade (1b) fixed to distal end of the first mounting and having at tip end thereof a cutting edge, 
a second assembly (1c) disposed downstream of the first conveyor (18) relative to the veneer moving direction and including a second rotatable body (1c) having an axis of rotation extending parallel to the axis of rotation of the first rotatable body, and a knife cutting edge receiver (the axially extending groove), 
at least one drive source (4) that controllably drives the first and the second rotatable bodies through the drive transmission (the transmission, see column 3, lines 51-54), 
a drive transmission (the transmission) disposed between the at least one drive source and the first and the second rotatable bodies and configured to permit the first and the second rotatable bodies to rotate in opposite directions (as per column 3, lines 51-54, the cutter 1, which is comprised of the two assemblies are connected through the transmission) 
the first and the second assemblies (1a, 1c) being disposed one above the other across an imaginary extension plane of the first conveying surface of the first conveyor (2), wherein the knife blade and the knife cutting edge receiver are configured to cooperate to cut the veneer sheet when the cutting edge and the knife cutting edge receiving surface are brought into cutting engagement with each other so that the veneer sheet is cut by the knife blade on the knife cutting edge receiver.
Because both these references are concerned with a similar problem, a cutter with two rotatable bodies, it would have been obvious to a person of ordinary skill in the art at the time of the invention add the drive source and transmission of Feldkamper to the cutter of Puranen as such is a combination of familiar elements with predictable results (again, Puranen is silent with regards to the structures for driving the rotary cutter 10).  
However, Puranen in view of Feldkamper does not disclose the first and second assemblies have respective first and second mountings.  
Cote discloses a sheet cutting device comprising: 
a first assembly (1) disposed downstream of the first conveyor (see figure 1) relative to direction in which the veneer sheet is moved and including a first rotatable body (1) having an axis of rotation extending across the veneer moving direction, a first mounting (7) fixed to and extending axially of the first rotatable body (1) and projecting radially outwardly from the first rotatable body (1), and a knife blade (at the tip, see figure 2) fixed to distal end of the first mounting (7) and having at tip end thereof a cutting edge, 
a second assembly (2) disposed downstream of the first conveyor (see figure 1) relative to the veneer moving direction and including a second rotatable body (2) having an axis of rotation extending parallel to the axis of rotation of the first rotatable body, a second mounting (the anvil, seen opposite the knife in figure 1) fixed to and extending axially of the second rotatable body and projecting radially outwardly from the second rotatable body (2), and a knife cutting edge receiver (see figure 1, as the anvil portion receives the knife 7) fixed to distal end of the second mounting and having a knife cutting edge receiving surface that receives the cutting edge of the knife blade (see figure 1), 
the first and the second assemblies (1, 2) being disposed one above the other across an imaginary extension plane of the first conveying surface of the first conveyor (see figure 1), wherein the knife blade (at 7) and the knife cutting edge receiver (the anvil of 2) are configured to cooperate to cut the veneer sheet when the cutting edge and the knife cutting edge receiving surface are brought into cutting engagement with each other so that the veneer sheet is cut by the knife blade on the knife cutting edge receiver.
Because both these references are concerned with a similar problem, a cutter with two rotatable bodies, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the rolls of the cutter of Puranen in view of Feldkamper with the rolls of Cote as such is a combination of familiar elements with predictable results (again, Puranen is silent with regards to the structures for driving the rotary cutter 10 and Feldkamper is used to just disclose the drive system of the cutter).
Concerning claim 2, Puranen in view of Feldkamper and Cote discloses the predetermined stop positions of the first and the second rotatable bodies correspond to the initial positions thereof (as the combination is capable of performing this function).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puranen in view of Feldkamper and Cote and further in view of JP 6-55506 to Tantani (Tantani).
Concerning claims 11 and 20, Puranen, in view of Feldkamper and Cote, does not disclose the second conveying surface of the second conveyor (12) is lower than the first conveying surface of the first conveyor (11).
Tantani discloses a veneer cutting device comprising a first conveyor (5 before cutter 3) having a first conveying surface (top of 5), a cutting device (3) downstream of the first conveyor and a second conveyor (directly after 3) having a second conveying surface that is lower than the first conveying surface of the first conveyor (as seen in figure 1, that conveying surface can be pivoted such that the surface can either be above or below the conveying surface of the first conveyor).
Because both these references are concerned with a similar problem, a cutting device with a first and second conveyor, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the second conveyor of Puranen, in view of Feldkamper and Cote, with the adjustable second conveyor of Tantani as such is a combination of familiar elements with predictable results (as the second conveyor can then be used to move cut pieces to different conveyors as needed).

Allowable Subject Matter
Claims 3-10 and 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 3, 7, 12 and 19 (and their dependents) the prior art does not disclose that the first assembly comprises a support fixed on and projecting outwardly of the body and having a support surface adjacent and behind the first mounting.  As seen in the prior art, the cutters of Feldkamper and Cote (Puranen does not disclose this structure of the cutter) only have the mountings for cutting the veneer sheet, it does not also feature a guide with a support surface.  Similarly, for claims 6, 10 and 15-16 (and their dependents) the prior art does not disclose a guide in addition to the second mounting with a knife cutting edge receiver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,974,923 discloses a similar device to Puranen with a rotary cutter (32) and a second assembly (30) with a knife cutting edge receiver (31) that extends from and around the body of the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/02/2022